DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "window region disposed between must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: paragraph 40 recites “plurality of conductors, including one, two, three… or more conductors.” It is impossible to have a plurality of one. Examiner recommends that applicant amend the specification to read “at least one conductor” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 8, the claim recites “the flexible substrate is rolled into a layered, annular scanner assembly” however this would constitute a step in a method claim, rendering the claim indefinite. It is unclear if the claim is a method claim or a device claim, and it is unclear if applicant is trying to claim the step of rolling or limit the product claim. Applicant is reminded that applicant can only be given one statutory category. For 
Additionally, as set forth in claim 1, the window region is “disposed between the outer edge of the flexible substrate and the transducer region, and wherein the window region, the transducer region, and the control region are radially arranged relative to one another.” Being radially arranged relative to one another is seen as already being in a cylindrical orientation and therefore it is unclear how a device already cylindrical or “rolled” would then be rolled again.

Regarding claim 10, the claim recites “the flexible substrate is rolled into a layered annular scanner assembly.” It appears that applicant is trying to claim a method step in a device claim, which renders the claim indefinite. Applicant is reminded that a product and a process cannot be in the same claim; see MPEP 2173.05 (P). For examination purposes, the claim will be examined under product by process as stated in MPEP 2173.05(P). 
Additionally, as set forth in claim 1, the window region is “disposed between the outer edge of the flexible substrate and the transducer region, and wherein the window region, the transducer region, and the control region are radially arranged relative to one another.” This means that the device of claim 1 is already rolled into a cylindrical shape. It is unclear why applicant would need to roll when the flexible substrate is already rolled. Additionally, as set forth in claim 1, the window region is “disposed between the outer edge of the flexible substrate and the transducer region, and wherein the window region, the transducer region, and the control region are radially arranged 
Claim 10 recites “the flexible substrate is rolled into a layered, annular scanner assembly with the support region forming an innermost first layer defining a cylindrical lumen.” In addition, Claim 9 recites, “the flexible substrate further comprises a support region disposed between the inner edge of the flexible substrate and the control region.” Therefore, it is unclear how the support layer would end up as an innermost layer while in between two elements. In view of 35 U.S.C. 112 (b), examiner will interpret the support region as any inner layer that creates a cylindrical lumen for examination purposes


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-3, 6-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nix et al. (US20020087083)(hereinafter "Nix").

Regarding claim 1, Nix teaches an intraluminal ultrasound imaging device  ([0034], the catheter with an ultrasound transducer array) comprising: a flexible (fig. 1 #1 flexible tubular body, #2 flexible plastic tubular body member and #6 flexible substrate;[0034] specifically the portions on the flexible body and substrate) configured to be inserted into a body lumen of a patient ([0038], specifically the insertion an positioning of the catheter into the artery of a patient), the flexible elongate member comprising a proximal portion and a distal portion (fig. 1 is the distal end of the device, anything attached to it would be the proximal portion); an ultrasound scanner assembly disposed at the distal portion of the flexible elongate member (fig. 1 is seen as the distal end of the device, which includes an ultrasound scanner assembly), the ultrasound scanner assembly comprising: a flexible substrate member (fig. 1 #1 flexible tubular body, #2 flexible plastic tubular body member and #6 flexible substrate;[0034] specifically the portions on the flexible body and substrate)  comprising a longitudinal width extending from an inner edge to an outer edge (see annotated fig. 1 below; the edge is along the #1 flexible tubular body ); a control region embedded in the flexible substrate (fig. 1 and 4 #4 multiplexer arrangement, the multiplexer is seen as serving as a control region); a transducer region embedded in the flexible substrate (fig. 1 and 4 #3 transducer array; [0035] specifically the transducer array) and a window region (fig. 1 #7 the sleeve) disposed between the outer edge of the flexible substrate and the transducer region (fig. 1 #7, it is radially arranged between #1 flexible body and #3 transducer array), and wherein the window region, the transducer region, and the control region are radially arranged relative to one another (fig. 1 #7 the sleeve, #3 the transducer array, and #4, the sleeve, transducer array, and the multiplexer would be arranged radially around each other as they would share a radial axis).

    PNG
    media_image1.png
    847
    683
    media_image1.png
    Greyscale

	Regarding claim 2, Nix teaches the device of claim 1 wherein the window region comprises an integrated part of the flexible substrate (fig. 1 #7 the sleeve is touching/attached to the flexible substrate, therefore it is integrated).
	
	Regard claim 3, Nix teaches the device of claim 2, wherein the window region is disposed adjacent the transducer region and defines the outer edge of the flexible substrate (fig. 1 #7 the sleeve and #3 the transducer array, the area where the flexible body #1 and the sleeve #7 touch marks the outer edge, as seen in the circled region in annotated fig. 1 below).

    PNG
    media_image2.png
    842
    683
    media_image2.png
    Greyscale

	Regarding claim 6, Nix teaches the device of claim 1 wherein the flexible substrate includes a central axis (fig. 1 central line as shown in annotated figure 1 below) extending through a longitudinal width (fig. 1 central line as shown in annotated figure 1 below would also serve as a longitudinal width)  of the flexible substrate, and the window region, the transducer region, and the control region are stacked adjacent one another along the central axis (fig. 1 #1 flexible body, # 7 the sleeve, #3 the transducer array, and #4 the multiplexer arrangement, radially they would be stacked adjacent to each other).


    PNG
    media_image3.png
    887
    572
    media_image3.png
    Greyscale


	Regarding claim 7, Nix teaches the device of claim 6, wherein the window region, the transducer region, and the control region are coaxially aligned along the central axis (fig. 1 #7 the sleeve, #3 the transducer array, and #4 the multiplexer are co-axially aligned along the central axis, co-axially meaning aligned along a central axis).

	Regarding claim 8, Nix teaches the device of claim 1, wherein the flexible substrate is rolled into a layered, annular scanner assembly with the control region forming an inner layer (fig. 1 #4 the multiplexer, the device is able to be rolled during assembly [0050] specifically the rolling of the assembly of fig. 4; this is seen as a product by process, see MPEP 2173.05), the transducer region forming a middle layer (fig. 1 #3 the transducer layer is seen to be in between the multiplexer and sleeve radially.), and the window region forming an outer layer of the scanner assembly (fig. 1 # 7 radially the sleeve would have the largest diameter, thereby forming the outer layer, followed by the transducer array, and then the multiplexer).

	Regarding claim 9, Nix teaches the device of claim 1, wherein the flexible substrate further comprises a support region (fig. 1 #6 flexible substrate) disposed between the inner edge (see annotated fig. 1 below for inner edge) of the flexible substrate and the control region (fig. 1 #6 flexible substrate ,which is radially between the #4 multiplexer and #1 flexible body), wherein the window region, the transducer region, the control region, and the support region are laterally disposed adjacent one another (fig. 1 examiner interprets laterally to mean along a side/sideline. In this case, they would be adjacent to the labeled black line as seen in the annotated fig. 1 below).

    PNG
    media_image4.png
    890
    572
    media_image4.png
    Greyscale

	Regarding claim 10, Nix teaches the device of claim 9, wherein the flexible substrate is rolled into a layered, annular scanner assembly with the support region forming an innermost first layer defining a cylindrical lumen (as recited in claim 9, the support is between the flex substrate and the control region, therefore it is unclear how the support layer would be the innermost layer when rolled. In view of the 35 U.S.C. 112(b) rejection above, examiner takes the support region as any inner layer that creates a cylindrical lumen, such as fig. #2 or #6), the control region forming a second middle layer (fig. 1 #4 multiplexer is radially between the support region and the transducer array), the transducer region forming a third middle layer (fig. 1 #3 transducer array forms a layer outer to the multiplexer), and the window  (fig. 1 #7 sleeve forms the outermost layer of the assembly).

	Regarding claim 11, Nix teaches the device of claim 1, wherein the window region comprises a flange extending from the outer edge of the flexible substrate (fig. 1 #1 flexible body would make a flange based on the having a great diameter than the rest of the ultrasound transducer assembly).

	Regarding claim 12, Nix teaches the device claim 1, wherein the flexible substrate further comprises a transition region (fig. #6 the flexible substrate) disposed between the window region and the transducer region (fig. 1 #6 flexible substrate would radially be between the sleeve and the transducer array).

	Regarding claim 13, Nix teaches the device of claim 12, wherein the transition region is sized and configured so that the transducer region and the window region of flexible substrate into are separate, nested cylinders (fig. 1 #6 flexible substrate, #3 transducer array and #7 the sleeve, this device is rolled, therefore it is at a size and is configured to be rolled. #7 the sleeve and #3 the transducer array make nested cylinders that are separate from each other).

	Regarding claim 14, Nix teaches a method of assembling an intraluminal ultrasound imaging device ([0034], the catheter with an ultrasound transducer array patient; [0038], specifically the insertion an positioning of the catheter into the artery of a patient), the method comprising: obtaining a flexible substrate (fig. 1 #1 flexible body, #2 flexible body and/or #6 flexible substrate) comprising a central axis extending along the width of the flexible substrate from an inner edge to an outer edge (see annotated fig. 1 below); positioning an ultrasound transducer region (fig. 1 #3 transducer array), a control region(fig. 1 #4 multiplexer serves as a control region), and a window region(fig. 1 #7 sleeve) laterally along the central axis (see annotated fig. 1 below) of the flexible substrate (fig. 1 #3 transducer array, #4 multiplexer array, and #7 sleeve would be lateral along the central axis), wherein the window region is disposed between the outer edge and the ultrasound transducer region(fig. 1 #7 sleeve is between #1 flexible body and #3 transducer array); and rolling the flexible substrate into a layered cylindrical shape (fig. 1 and 4 the device is rolled, therefore it has been configured to roll [0050] specifically the rolling of the assembly of fig. 4), wherein the control region forms an inner layer (fig. 1 #4 multiplexer is the least inward radially), the ultrasound transducer region forms a middle layer (fig. 1 #3 transducer array would be between the sleeve and multiplexer radially), and the window region forms an outer layer (fig. 1 #7, radially the sleeve would be the outermost region).

    PNG
    media_image3.png
    887
    572
    media_image3.png
    Greyscale

	Regarding claim 15, Nix teaches the method of claim 14 further comprising obtaining a support member comprising a lumen running therethrough (fig. 1 #2 flexible body would create a lumen).

	Regarding claim 16, Nix teaches the method of claim 15, further comprising positioning the support member adjacent the control region before rolling the flexible substrate (fig. 1 #2 flexible body and #4 multiplexer are coupled so they would be adjacent before rolling).

	Regarding claim 17, Nix teaches the method of claim 16, wherein rolling the flexible substrate into a layered cylindrical shape comprises wrapping the control region around the support member (fig. 1 #4 multiplexer and #2 flexible body as the multiplexer serves as an outer layer to the flexible body, so therefore the control region would be wrapped around the support member), wherein the control region forms an inner layer surrounding the support member (fig. 1 #4 multiplexer and #2 support member), the ultrasound transducer region forms a middle layer surrounding the control region (fig. 1 #3 transducer array and #4 multiplexer, radially #3 would surround #4), and the window region forms an outer layer surrounding the ultrasound transducer region  (fig. 1 # 7 radially the sleeve would have the largest diameter, thereby forming the outer layer, followed by the transducer array, and then the multiplexer).
	
	Regarding claim 18, Nix teaches the method of claim 17, wherein the window region is radially spaced from the ultrasound transducer region (fig. 1 #7 sleeve as the window and #3 transducer array are radially spaced, as they have different diameters), the ultrasound transducer region is radially spaced from the control region (fig. 1 #3 transducer array and #4 multiplexer are radially spaced, as they have different diameters), and the control region is radially spaced from the support member (fig.1 #4 multiplexer and #2 flexible body are radially spaced as they have different diameters).

	Regarding claim 19, Nix teaches the method of claim 14 wherein the window region is radially spaced from the ultrasound transducer region (fig. 1 #7 sleeve and #3 transducer array are radially spaced as they have different diameters) and the ultrasound transducer region is radially spaced from the control region (fig. 1 #3 transducer array and #4 multiplexer are radially spaced as they have different diameters).

	Regarding claim 20, Nix teaches the method of claim 19, further comprising inserting acoustic matching medium (fig. 1 #6 [0044] specifically the acoustic matching layer) between the window region and the ultrasound transducer region (fig. 1 #6 is radially between the #7 sleeve and # 3 transducer array).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Eberle et al., (US7226417B1)(hereinafter “Eberle”).

Regarding claim 4, Nix teaches all of the claim limitations of claim 1, but fails to explicitly disclose the window region including a variable thickness from an inner window edge to an outer window edge.
However, in the same field of endeavor, Eberle teaches the window region includes a variable thickness from an inner window edge to an outer window edge (fig. 6 #50 col. 10 line 43-48 specifically the two-part epoxy of varying thickness that is between the flex circuit and transducer).
	It would have been obvious to one of ordinary skill in the art at the time to modify the window region of Nix to include variability in thickness of the covering over the transducer and catheter as taught by Eberle to decrease per-unit cost for manufacturing the ultrasound transducer assemblies (see Eberle col. 3 line 45-47).

	Regarding claim 5, Nix teaches all the claim 1 limitations above, but fails to clearly disclose the thickness of the window region is greatest in an area overlying the transducer region when the flexible substrate is in a rolled configuration.
	However in the same field of endeavor, Eberle teaches the thickness of the window region is greatest in an area overlying the transducer region when the flexible substrate is in a rolled configuration (fig. 6 #50 two-part epoxy is only covering the transducer, so it would have the greatest thickness over the transducer region; col. 4 line 64 – 66 the assembly is initially flat, and then reshaped into a cylindrical shape).
	It would have been obvious to one of ordinary skill in the art at the time to modify the window region of Nix to include variability in thickness of the covering over the transducer and catheter as taught by Eberle to decrease per-unit cost for manufacturing the ultrasound transducer assemblies (see Eberle col. 3 line 45-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952.  The examiner can normally be reached on Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793